

117 HR 5267 IH: Neighborhood Access and Equity Grants Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5267IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Ms. Williams of Georgia (for herself, Ms. Johnson of Texas, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Highway Administration to establish a program to provide grants for reconnecting neighborhoods, and for other purposes.1.Short titleThis Act may be cited as the Neighborhood Access and Equity Grants Act.2.Reconnecting neighborhoods(a)AuthorizationThere is authorized to be appropriated from the General Fund of the Treasury, $3,950,000,000 for fiscal year 2022 for the purposes described in this section.(b)Grant authorityThe Administrator of the Federal Highway Administration shall establish a program to provide discretionary grants to eligible entities described in subsection (c)—(1)to improve walkability, safety, and affordable transportation access through construction (as such term is defined in section 101 of title 23, United States Code) of projects that are sensitive to the context of the community—(A)to remove, remediate, or reuse a facility described in subsection (d);(B)to replace a facility described in subsection (d) with a facility that is at-grade or lower speed; or(C)to retrofit or cap a facility described in subsection (d); and(2)for planning and capacity building activities in disadvantaged or underserved communities to—(A)identify, monitor, or assess local and ambient air quality, emissions of greenhouse gases, hot spot areas of extreme heat or elevated air pollution, gaps in tree canopy coverage, or flood prone locations;(B)assess transportation equity or pollution impacts and develop local anti-displacement policies and community benefit agreements;(C)conduct predevelopment activities for projects eligible under this subsection;(D)expand public participation in transportation planning by individuals and organizations in disadvantaged or underserved communities; or(E)administer or obtain technical assistance related to activities described in this subsection.(c)Eligible entities describedAn eligible entity referred to in subsection (b) is—(1)a State (as such term is defined in section 101 of title 23, United States Code);(2)a unit of local government;(3)a political subdivision of a State (as such term is defined in section 101 of title 23, United States Code);(4)a recipient of funds under section 202 of title 23, United States Code;(5)a territory of the United States;(6)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code); or(7)with respect to a grant described in subsection (a)(2), in addition to an eligible entity described in paragraphs (1) through (6), a nonprofit organization or institution of higher education that has entered into a partnership with an eligible entity described in paragraphs (1) through (6).(d)Facility describedA facility is a surface transportation facility for which high speeds, grade separation, or other design factors create an obstacle to connectivity within a community.(e)Minimum investmentNot less than 40 percent of the amounts made available under subsection (a) shall be distributed for projects in communities that—(1)are economically disadvantaged, including an underserved community or a community located in an area of persistent poverty;(2)have entered or will enter into a community benefits agreement with representatives of the community;(3)have an anti-displacement policy, a community land trust, or a community advisory board in effect; or(4)have demonstrated a plan for employing local residents in the area impacted by the activity or project proposed under this section.(f)AdministrationAmounts made available under subsection (a) shall be administered as if made available under chapter 1 of title 23, United States Code, and a project carried out under this section shall be treated as a project on a Federal-aid highway under such chapter.